COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                 NO.  2-09-170-CR
 
 
TERRY
LEE SCOTT II                                                                            APPELLANT
                                                             V.
THE
STATE OF TEXAS                                                                                STATE
                                                         ----------
             FROM COUNTY CRIMINAL
COURT NO. 10 OF TARRANT COUNTY
                                                         ----------
                         MEMORANDUM OPINION[1] AND
JUDGMENT
                                                         ----------
We
have considered the appellant's AMotion To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See id.; Tex. R. App. P. 43.2(f).
PER CURIAM
 
PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 17, 2009




[1]See Tex. R. App. P. 47.4.